UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7816



KEVIN S. HENDERSON,

                                            Plaintiff - Appellant,

          versus


ALLEN SLOAN, Sheriff of Richland County; J. S.
WHITE, Deputy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-1488-3-17)


Submitted:   February 17, 1998            Decided:   March 12, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin S. Henderson, Appellant Pro Se. Michael Stephen Pauley,
LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and various state law claims.

We have reviewed the record, including a transcript of the district

court's oral ruling, and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Henderson v. Sloan,
No. CA-95-1488-3-17 (D.S.C. Oct. 23, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2